NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 25, 2011
                                    Decided May 25, 2011

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

No. 10‐3367

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 09‐20068‐001

RICHARD A. PRUITT,                                   Michael P. McCuskey,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

        Richard Pruitt videotaped as many as ten boys, between 11 and 16 years old,
engaging in sexually explicit conduct with one another and with Pruitt. He traded these and
other images for more child pornography by posting advertisements on a website and using
e‐mail to exchange files with persons who responded. Authorities eventually discovered
and seized from Pruitt photos, DVDs, and over a thousand computer files containing child
pornography. Because of his prior conviction for indecent solicitation of a child, Pruitt was a
registered sex offender at the time of this offense. He pleaded guilty without a plea
agreement to producing child pornography, 18 U.S.C. § 2251(a), advertising child
pornography, id. § 2251(d)(1)(A), receiving child pornography, id. § 2252A(a)(2)(B), and
possessing child pornography, id. § 2252A(a)(5)(B), and was sentenced to a total of 480
months’ imprisonment.
No. 10‐3367                                                                               Page 2

        Pruitt filed a notice of appeal, but his appointed lawyer has concluded that the case
is frivolous and seeks permission to withdraw. See Anders v. California, 386 U.S. 738 (1967).
Pruitt has not accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b). We
confine our review to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Pruitt does not want his guilty
pleas vacated, so counsel properly omits any discussion about the adequacy of the plea
colloquy or the voluntariness of the pleas. See United States v. Knox, 287 F.3d 667, 670–72 (7th
Cir. 2002).

        Counsel further notes that Pruitt does not wish to challenge the district court’s
application of the sentencing guidelines or the statutory penalties, which leaves counsel
with little else to discuss. Pruitt’s total offense level of 42 and Category V criminal history
yielded an imprisonment range of 360 months to life, and the parties agreed that the
governing statutes required a minimum sentence of 420 months. See 18 U.S.C. § 2251(e)
(mandating at least 25 years for persons who advertise child pornography after a prior
conviction related to sexual abuse); id. § 2260A (requiring 10‐year consecutive term for
registered sex offenders who violate  § 2251). The court sentenced Pruitt to a total of 480
months, explaining that it had curbed its inclination to impose a life sentence because Pruitt
had shown some remorse. But still, the court decided, a significant sentence was required:
“[A] lengthy sentence must be imposed to make sure that if you do live out a lengthy
sentence that you’ll be at an age where hopefully acting out is not appropriate, maybe not
desired. But it will certainly be in a different lifetime. It will be when you’re an old man.”
Counsel has not identified any reason to disregard the presumption of reasonableness we
apply to sentences within the guidelines range. See Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.